                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

_______________________________________
                                       :
REBECCA TRACEY                         :                           CIVIL ACTION
            and                        :
GEORGE TRACEY                          :
                        Plaintiffs,    :
            v.                         :                           No.: 18-cv-2923
                                       :
FREETIME, INC. d/b/a                   :
WHEEL FUN RENTALS                      :
            and                        :
                                       :
 WHEEL FUN RENTALS                     :
                        Defendants.    :
_______________________________________:


                                      MEMORANDUM

ROBERT F. KELLY, Sr. J.                                                        MARCH 1, 2019

       Presently before the Court is a Motion for Summary Judgment of Defendant, Freetime,

Inc. d/b/a Wheel Fun Rentals (hereinafter referred to as “Wheel Fun” or “Defendants”).

I.     FACTUAL BACKGROUND

       This is an action to recover damages by Plaintiff Rebecca Tracey for personal injuries,

and to recover damages for loss of consortium by Plaintiff George Tracey. The action arises

from an incident that occurred on October 16, 2016, when Plaintiff Rebecca Tracey and her

sister Laura Lee Hoffman took part in a Segway-mounted tour of Philadelphia operated by the

Defendants, and guided by the Defendants’ employee, Josh Hartman. Complaint at

¶¶ 4-6. According to the Complaint, Plaintiff’s Segway experienced mechanical problems

throughout the tour, of which she twice made Josh Hartman aware. Complaint at ¶¶ 6-8. As

Plaintiff’s tour group began descending a ramp, the Segway on which she was riding failed to
respond to her attempts to break, causing her to strike the Segway of the rider in front of her, and

fall to the ground sustaining several injuries. Complaint at ¶¶ 8-9.

II.     LEGAL STANDARD

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgement as a matter of law.” Fed. R. Civ.

P. 56(a). An issue is “genuine” if “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct.

2205, 91 L.Ed.2d 202 (1986). A factual dispute is “material” if it “might affect the outcome of

the suit under the governing law.” Id.

        “[A] party seeking summary judgment always bears the initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of [the record that] it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

47 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). Where the non-moving party bears

the burden of proof on a particular issue at trial, the movant’s initial Celotex burden can be met

simply by “pointing out to the district court [ ] that there is an absence of evidence to support the

non-moving party’s case.” Id. At 325, 106 S.Ct. 2548. After the moving party has met its initial

burden the non-moving party has the burden of identifying specific facts to show that, to the

contrary, a genuine issue off material fact exists for trial. See Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586-87, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986). That is,

summary judgment is appropriate if the nonmoving party fails to rebut by making a factual

showing “sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322, 106 S.Ct.2548.




                                                   2
       “In evaluating the evidence, we take the facts in the light most favorable to the

nonmoving party … and draw all reasonable inferences in [their] favor.” Morton Int’l, Inc. v.

A.E. Staley Mfg. Co., 343 F.3d 669, 680 (3d Cir. 2003) (internal quotation omitted).

“Speculation, conclusory allegations, and mere denials are insufficient to raise genuine issues of

material fact.” Boykins v. Lucent Techs., Inc., 78 F. Supp.2d 402, 408 (E.D. Pa. 2000). Indeed,

evidence introduced to defeat or support a motion for summary judgment must be capable of

being admissible at trial. Callahan v. AEV, Inc., 182 F. 3d 237, 252 n.11 (3d Cir. 1999) (citing

Petruzzi’s IGA Supermarkets, Inc. v. Darling-Delaware Co., 998 F. 2d 1224, 1234 n.9 (3d Cir.

1993) ).

III.   DISCUSSION

       Plaintiff in her deposition testified that she felt the Segway begin vibrating about 20 -25

minutes into the tour, that she told Mr. Harman about it, and he said he could fix it if he had an

“Allen key”, but that it could wait until they ended the tour. Plaintiff’s deposition transcript ¶¶

29-31. Because Mr. Hartman showed no concern about the vibration, Plaintiff assumed it was

safe and continued with the tour. However, as the tour continued Plaintiff noticed that the

Segways he was riding didn’t feel as “tight” as when they had begun the tour, and that it was

reacting more sluggishly when she wanted to maneuver it. Id at ¶ 41. This sluggishness

worsened during the course of the tour, and even as Plaintiff became more comfortable with the

operation of the Segway, the Segway itself became more difficult to control. Id at ¶ 84, lines 14-

25. The vibration of the Segway became more intense as well, and Plaintiff told Mr. Hartman

for a second time about the issues she was experiencing with her Segway. Id at ¶¶ 38-40. Mr.

Hartman came over and felt the Segway, acknowledging that he felt what she was referring to,




                                                  3
but again did and said nothing in response. Id. Mr. Hartman again expressed no concern about

continuing to use the Segway, and because of this Plaintiff continued on the tour.

        Plaintiff’s sister, Laura Lee Hoffman, in her deposition stated that Mr. Hartman

responded to Rebecca Tracey’s complaints by saying that he could fix Plaintiff’s Segway if he

had an “Allen wrench”, and that it seemed he knew what was wrong with the Segway. Hoffman

Deposition at p. 17, lines 4-8.

        As the tour group descended a ramp to the Schuylkill Banks River Trail, when Plaintiff

was attempting to slow her Segway which was not responding to her efforts, Plaintiff’s right tire

made contact with the left tire of another Segway causing Plaintiff’s Segway to lose its balance,

and she fell to the ground. Plaintiff’s Deposition at pp. 46-49. In her deposition Plaintiff stated

that she was trying to break the Segway throughout the process, but it was not slowing down

despite her efforts. Id at ¶ 57. As a result of Plaintiff’s fall, she suffered injuries including a

fibular head fracture of the left knee, multiple facial fractures, and an injury to the left thumb

requiring a left trigger thumb release surgery. Complaint at p. 5.

        The User Manual for the Segway Personal Transporter (“PT”) on which Plaintiff was

riding, notes on p. 19 that the “LeanSteer Frame,” (the pole extending from the base of the

handle bars), “must be properly attached and secured.” User Manual p. 21. “Failure to properly

assemble the LeanSteer Frame and/or maintain torque on the fasteners could lead to an

unexpected change in steering and result in serious injury and/or damage to your Segway PT

from loss of control, collisions, and fall.” Id. The User Manual additionally warns of a feature

called the “Stick Shake Warning.” The relevant excerpt reads:

                “One of the ways that the PT notifies you when you are at risk of
                falling is by shaking the Handlebar and making growling noises.
                This is called the Stick Shake Warning . . . If the Stick Shake
                Warning occurs while riding, slow down. If the Stick Shake

                                                   4
               Warning persists, come to a stop and safely step off the PT. Do not
               attempt to ride again until the condition that caused the Stick Shake
               Warning has been identified and corrected. If the Stick Shake
               Warning occurs while you are stopped or stuck, step off
               immediately and do not attempt to ride again until:
               •      You are clear of all obstacles and slopes.
               •      You are certain that you did not experience a Safety
                      Shutdown.”

       Id at ¶ 56.

       Defendants admit that they received the user manual for the Segway Personal Transporter

on which plaintiff was riding. Response to Request for Admission number 1. Defendants also

admit that all tour guide employees were provided with a copy of the user manual and required

to pass a written test based on the information provided in the manual. Response to Request for

Admission number 2.

       Prior to Plaintiff Rebecca Tracey starting the Segway tour she signed a “Release and

Indemnity Agreement” by which she agreed to assume the risk of harm from falling while on the

Segway tour. See exhibit C attached to defendants’ Motion for Summary Judgment (Document

#11). The agreement also contains a provision that it would be governed by the laws of the state

of California. At oral argument on this motion, the parties agreed that the release and indemnity

agreement was only effective to release the defendants from ordinary negligence, not gross

negligence or reckless conduct. The parties also agreed that there was no practical difference

between the laws of California and Pennsylvania with respect to the definition of recklessness

and gross negligence.

       As Defendants have pointed out, under California law, gross negligence or recklessness

“requires a want of even scant care or an extreme departure from the ordinary standard of

conduct.” R.H. v. Los Gatos Union Sch. Dist., 33 F.Supp.3d 1138, 1169 (N.D. Cal. 2014).

Under Pennsylvania law, recklessness requires “conscious action or inaction which creates a

                                                5
substantial risk of harm to others, whereas negligence suggests unconscious inadvertence.”

Feleccia v. Lackawanna College, 156 A.3d 1200, 1210-11 (Pa. Super. 2017).

       Based upon Rebecca Tracey’s specific complaints made to Mr. Hartman and upon his

heightened knowledge of Segways learned from a study of the Segway User Manual a

reasonable jury could find that Mr. Hartman’s conduct was either reckless or grossly negligent.

We therefore enter the following Order.




                                                6
